           Case 2:21-cv-01059-JLS Document 5 Filed 04/15/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN BUCKSHAW,               :
     Petitioner,             :
                             :
                  v.         :                       CIVIL ACTION NO. 21-CV-1059
                             :
MARYLAND NATIONAL CAPITAL    :
PARK AND PLANNING COMMISSION :
PARK POLICE, et al.,         :
     Respondents.            :

                                       MEMORANDUM

SCHMEHL, J. /JLS/                                                               APRIL 15 , 2021

       In this Memorandum, the Court explains why it will enjoin John J. Buckshaw from filing

any further habeas corpus cases in this Court unless Buckshaw (1) captions his petition for this

Court; (2) identifies a state criminal conviction from a county located within the Eastern District

of Pennsylvania (see 28 U.S.C. § 118(a)); (3) pays the filing fee or moves to proceed in forma

pauperis; and (4) files the petition on this Court’s standard form as required by Local Civil Rule

9.3.

I.     BUCKSHAW’S LITIGATION HISTORY

       The Court previously set forth the history of Buckshaw’s litigation activity, (see ECF No.

4) and will repeat that history here in support of the injunction. Including the current habeas

corpus petition, Buckshaw has filed nine petitions in this Court seeking habeas relief. See In re:

Buckshaw, Civ. A. No. 20-5715; Buckshaw v. Fairfax Cty. Sheriff, Civ. A. No. 20-6026;

Buckshaw v. Melvin High, Civ. A. No. 20-6441; Buckshaw v. Clearwater Police, Civ. A. No. 20-

6462; Buckshaw v. State of Md., Civ. A. No. 20-6463; Buckshaw v. Rosenburger, Civ. A. No.

20-6464; Buckshaw v. New York City Crim. Ct., Civ. A. No. 20-6477; Buckshaw v. Melvin High,
           Case 2:21-cv-01059-JLS Document 5 Filed 04/15/21 Page 2 of 9




Civ. A. No. 20-6495. None of the papers received by the Clerk of Court bore this Court’s name

in its caption, was filed using the Court required form, was hand signed, or was accompanied by

the required filing fee or a motion to be excused from paying the required fee. However,

pursuant to Federal Rule of Civil Procedure 5(d)(4), the Clerk of Court may not refuse to file a

paper solely because it is not in the form prescribed by the Federal Rules or this Court’s Local

Rules of Civil Procedure. Accordingly, each time Buckshaw filed a petition with the caption of

another court, it was filed as a new petition in this Court.

       Including the current petition, Buckshaw has filed a total of forty-five (45) pleadings in

this Court bearing the captions of other courts without paying the filing fees for those cases or

seeking leave to proceed in forma pauperis. To date, Buckshaw’s forty-five (45) prior cases,

including all of his prior habeas petitions, have been dismissed for failure to prosecute when he

failed to comply with orders entered in those cases. See In re: Buckshaw, Civ. A. No. 20-5715;

Buckshaw v. McDonald’s Hamburgers, Civ. A. No. 20-5947; Buckshaw v. Md. Nat’l Cap. Park

and Plan. Comm’s, Civ. A. No. 20-5948; Buckshaw v. States Attorneys, Civ. A. No. 20-5949; In

re: Buckshaw, Civ. A. No. 20-5950; In re: Buckshaw, Civ. A. No. 20-5951; In re: Buckshaw,

Civ. A. No. 20-5952; Buckshaw v. Security Public Storage, Civ. A. No. 20-5953; Buckshaw v.

General District Court, Civ. A. No. 20-5954; In re: Buckshaw, Civ. A. 20-5955; J.J. Buckshaw

& Assoc. v. Security Pub. Storage, Civ. A. No. 20-5956; In re: Buckshaw, Civ. A. No. 20-5957;

In re: Buckshaw, Civ. A. No. 20-5958; In re: Buckshaw, Civ. A. No. 20-5959; Buckshaw v.

McDonald’s Hamburgers, Civ. A. No. 20-5960; Buckshaw v. Md. Nat’l Cap. Park, Civ. A. No.

20-5961; Buckshaw v. United States Dep’t of Transp., Civ. A. No. 20-5962; In re: Buckshaw,

Civ. A. No. 20-5963; In re: Buckshaw, Civ. A. No. 20-5964; Buckshaw v. State of N.J., Civ. A.

No. 20-5965; Buckshaw v. State of N.J., Civ. A. No. 20-5966; Buckshaw v. Sheriff, Civ. A. No.
           Case 2:21-cv-01059-JLS Document 5 Filed 04/15/21 Page 3 of 9




20-5967; Buckshaw v. Fairfax Cty. Sheriff, Civ. A. No. 20-6026; Buckshaw v. Altman, Civ. A.

No. 20-6440; Buckshaw v. Melvin High, Civ. A. No. 20-6441; Buckshaw v. Clearwater Police,

Civ. A. No. 20-6442; Buckshaw v. Clearwater Police, Civ. A. No. 20-6462; Buckshaw v. State of

Md., Civ. A. No. 20-6463; Buckshaw v. Rosenburger, Civ. A. No. 20-6464; Buckshaw v.

McDonald’s Hamburgers, Civ. A. No. 20-6465; Buckshaw v. Security Pub. Storage, Civ. A. No.

20-6467; Buckshaw v. New York City Crim. Ct., Civ. A. No. 20-6477; Buckshaw v. LA Fitness,

Civ. A. No. 20-6493; Buckshaw v. United States, Civ. A. No. 20-6494; Buckshaw v. Melvin

High, Civ. A. No. 20-6495; In re John J. Buckshaw, Civ. A. No. 21-1009; John J. Buckshaw v.

Commonwealth of Va., Civ. A. No. 21-1010; John J. Buckshaw v. Commonwealth of Va., Civ. A.

No. 21-1011; John J. Buckshaw v. Commonwealth of Va., Civ. A. No. 21-1012; John J.

Buckshaw v. Commonwealth of Va., Civ. A. No. 21-1013; John J. Buckshaw v. Commonwealth

of Va., Civ. A. No. 21-1014; John J. Buckshaw v. Security Public Storage, Civ. A. No. 21-1015;

John J. Buckshaw v. Commonwealth of Va., Civ. A. No. 21-1016; John J. Buckshaw v.

Commonwealth of Va., Civ. A. No. 21-1017; In re John J. Buckshaw, Civ. A. No. 21-1018. This

abuse of the litigation process and the misuse of judicial resources to deal with that abuse has led

to Buckshaw being enjoined from filing any addition non-habeas corpus cases in the United

States District Court for the Eastern District of Pennsylvania. (See, e.g., In re Buckshaw, Civ. A.

No. 21-1009, ECF Nos. 7, 8.) 1




       1
        The same injunction order was entered by Judge Slomsky in each of Buckshaw’s other
then pending non-habeas corpus civil cases. For ease of reference, all citations will be to Civil
Action Number 21-1009 unless otherwise noted.
           Case 2:21-cv-01059-JLS Document 5 Filed 04/15/21 Page 4 of 9




II.    DISCUSSION

       A district court may enjoin “abusive, groundless and vexatious conduct” pursuant to 28

U.S.C. § 1651(a), the All Writs Act. Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993). This

“broad scope of . . . power . . . is limited by two fundamental tenets of our legal system-the

litigant’s due process and access to the courts.” Id. “There are three requirements that must be

met before a court may issue such an injunction: ‘(1) the litigant must be continually abusing the

judicial process; (2) the litigant must be given notice of the potential injunction and an

opportunity to oppose the court’s order; and (3) the injunction must be narrowly tailored to fit the

specific circumstances of the case.’” Holman v. Hooten, No. 11-78, 2015 WL 3798473, at *7

(E.D. Pa. June 17, 2015) (quoting Grossberger v. Ruane, 535 F. App’x 84, 86 (3d Cir. 2013));

see also Abdul-Akbar v. Watson, 901 F.2d 329, 332 (3d Cir. 1990) (noting that a pre-filing

injunction is “an extreme remedy that must be narrowly tailored and sparingly used”). While

“pro se litigants are not entitled to special treatment,” Brown v. City of Phila., Nos. 05-4160, 06-

2496, 06-5408, 08-3369, 2009 WL 1011966, at *15 (E.D. Pa. Apr. 14, 2009), the use of a pre-

filing injunction against a pro se litigant “must be approached with caution.” Grossberger, 535

F. App’x at 86 (citing In re Oliver, 682 F.2d 443, 445 (3d Cir. 1982)).

       As stated by Judge Slomsky in entering an injunction to stop Buckshaw from continuing

to file non-habeas civil cases unless he complies with certain requirements, Buckshaw has

shown a pattern of emailing papers to the Clerk of Court at the email address established for

unrepresented litigants to permit those litigants a means of filing other than through mail or in

person. (See Civ. A. No. 21-1009, ECF No. 7 at 5.) This email address was established as an

accommodation to the disruptions caused by the novel coronavirus pandemic. No paper

Buckshaw has emailed to the Clerk of Court using that address is captioned with the name of the
           Case 2:21-cv-01059-JLS Document 5 Filed 04/15/21 Page 5 of 9




United States District Court for the Eastern District of Pennsylvania. (Id.) Rather, every paper

contains a caption with the name of some other court and relates events over which this Court

lacks subject matter jurisdiction, or for which venue is incorrect, or both. (Id.)

       Buckshaw appears to have included this Court’s email address in a string of email

addresses to which he sends documents. Pursuant to Federal Rule of Civil Procedure 5, the Clerk

may not refuse to file a paper solely because it is not in the form prescribed by the Federal Rules.

Consequently, as stated by Judge Slomsky, while it might take Buckshaw a single keystroke to

email his documents to whomever he may choose, when he emails documents to a federal court

his actions have serious financial, staffing, and resource allocation implications for the Court.

(Id. at 5-6.) For these reasons, Buckshaw was ordered to show cause in this case why he should

not be enjoined from filing any further habeas corpus cases in this Court unless Buckshaw (1)

captions his petition for this Court; (2) identifies a state court criminal conviction from a county

located within the Eastern District of Pennsylvania (see 28 U.S.C. § 118(a)); (3) pays the filing

fee or moves to proceed in forma pauperis; and (4) files the petition on this Court’s standard

form as required by Local Civil Rule 9.3.

       Buckshaw did not file a response to the show cause Order in this case. However, the

Court takes notice of the fact that he did file pleadings in Judge Slomsky’s case, which might

inform the analysis here. In a document emailed to the Clerk of Court on March 8, 2021,

Buckshaw stated:

       You can not file a case without a civil cover sheet there are no civil cover sheets
       with these cases. A civil cover sheet would show that the cases are related to the
       case filed at 02‐2567 and 15 USCA Section 1‐7 Monopolizing trade a felony done
       by deprivation of civil rights and unfair claims settlement practices committed by
       Richard Hohn, Aggressive Defendant Defense Counsel for Amtrak Police.
(Civ. A. No. 21-1009, ECF No. 4.) In a document emailed to the Clerk on March 26, 2021,

Buckshaw stated:
          Case 2:21-cv-01059-JLS Document 5 Filed 04/15/21 Page 6 of 9




       The case was not filed the workers in the courthouse are harassing the litigant in
       other cases and putting things on the docket that were not filed as new cases and
       are actually related to the case at 02‐2567 and should be placed in a miscellaneous
       file.
(Id., ECF No. 5.) In a document emailed to the Clerk on March 30, 2021, Buckshaw stated:

       No case was filed. Never seen any orders all cases which were sent to this court
       are related and continuing from aggressive defendant counsel at 02‐2567
       undocket and put in misc docket no. 2‐2567m.
(Id., ECF No. 6.)

       Judge Slomsky rejected these reasons why the injunction in the non-habeas cases should

not be entered, finding them lacking in any merit. The same reasoning applies to why Buckshaw

should not be enjoined from filing additional habeas petitions, and the Court adopts Judge

Slomsky’s cogent analysis. As stated by Judge Slomsky:

               To the extent Buckshaw asserts that he should not be enjoined because he
       did not send a civil cover sheet with his submissions, that assertion is irrelevant.
       The obligation of the Clerk under Rule 5 to docket papers received by the Court is
       not limited to situations where a litigant has submitted a civil cover sheet; it is
       triggered by the filing of any paper with the Clerk of Court. Furthermore, the
       requirement to file a civil cover sheet is not applicable to “persons filing civil
       cases pro se.” E.D. Pa. Local Rule 40.1(c) note 3. Asserting that a civil cover
       sheet “would” show his submissions are related to Civil Action 02-2567 is also
       irrelevant since, by his own assertion, Buckshaw never filed a cover sheet to
       indicate that intention. Indeed, even after the Court responded to his first tranche
       of submissions, indicated that the Clerk was required to open new civil actions,
       and directed Buckshaw to clarify whether he intended to file civil actions in this
       Court, see e.g., Buckshaw v. Md. Nat’l Cap. Park and Plan. Comm’s, Civ. A. No.
       20-5948 (ECF No. 3, Order of December 4, 2020), Buckshaw failed to comply
       with that directive, never – with one caveat noted later – sought to clarify his
       intentions, and the use of additional judicial resources was required when the
       cases were eventually dismissed for failure to prosecute due to his non-
       compliance. He nonetheless continued to submit papers without this or any other
       explanation.
               To the extent Buckshaw asserts he should not be enjoined because “the
       workers in the courthouse are harassing the litigant in other cases and putting
       things on the docket that were not filed as new cases,” the allegation is
       unsupported and summarily rejected. The Court, the Clerk of Court, and Court
       personnel were not “harassing” Buckshaw. Under the Federal Rules of Civil
       Procedure, the Clerk was required to open new civil actions to file Buckshaw’s
       papers because his submissions could not be interpreted in any other manner.
           Case 2:21-cv-01059-JLS Document 5 Filed 04/15/21 Page 7 of 9




       Again, after being placed on notice that his submissions had to be treated as new
       civil actions, Buckshaw did not clarify his intentions and continued to file papers
       that the Clerk was required to treat as case-opening documents.
               The explanation contained in Buckshaw’s third response is difficult to
       understand. While he asserts “No case was filed,” he clearly had notice that the
       Clerk was required to file his submissions as new cases and, again, never
       attempted to clarify his intention. His assertion that he “Never seen any orders” is
       also not good cause to prevent the issuance of an injunction since each of the
       Court’s orders were emailed to the email address Buckshaw provided, and the fact
       that he has responded to the show cause order belies his assertion that he never
       saw the other Orders issued by the Court and sent to the same email address.
               Buckshaw’s claim that “all cases which were sent to this court are related
       and continuing from aggressive defendant counsel at 02‐2567 undocket and put in
       misc docket no. 2‐2567m” is also not good cause to prevent the issuance of an
       injunction. If Buckshaw had intended to file pleadings in that case, he could have
       noted that docket number on his submissions. That he failed to do so after
       receiving Orders indicating his papers were being opened as new civil actions and
       continued to file papers without that docket number reference indicates he did not
       take seriously the impact of his litigation activity on scarce judicial resources.
(Id. ECF No. 7 at 6-9.) 2 The Court adopts Judge Slomsky’s reasoning in its entirety and finds

that Buckshaw has failed to show cause why he should not similarly be enjoined from filing


       2
          One other docket entry bears noting. Prior to the issuance of the Court’s prior order
directing Buckshaw to sign his petition and pay the filing fee or move for in forma pauperis
status, he sent an email that the Clerk of Court docketed in this case that also referenced “02-
2567.” The email reads in its entirety “Mistake this case goes in a miscellaneous docket at 02-
2567 John J. Buckshaw v. Philadelphia and Amtrak police it is captioned ib [sic] the District of
Maryland.”
        The reference to “02-2567” appears to be a citation to a case Buckshaw filed in this Court
on April 29, 2002 styled Buckshaw v. Amtrac, Civ. A. No. 02-2567. In that case he named as
Defendants “Amtrac,” the Philadelphia Municipal Court, the Hospital of the University of
Pennsylvania, and the Pennsylvania Convention Center. That case was dismissed with prejudice
by Judge Louis Pollack on February 13, 2003 and Buckshaw’s appeal of that dismissal was
dismissed by the United States Court of Appeals for the Third Circuit on December 29, 2003
because Buckshaw failed to pay the filing fee. No entries appear on that docket between the date
of the return of the appellate mandate and March 3, 2021.
        On that date, Buckshaw filed four Notices. The Notices are each an unsigned email with
no text in its body. The subject lines of two of the emails read:

       Mistake this case is captioned EDVA not EDPA it goes in the miscellaneous
       docket number 02-2567 John J. Buckshaw vs Amtrak- Activity in Case 2:21-cv-
       01015-JHS BUCKSHAW v. SECURITY PUBLIC STORAGE et al Notice re:
       Pro Se Guidelines
           Case 2:21-cv-01059-JLS Document 5 Filed 04/15/21 Page 8 of 9




addition habeas petitions in the United States District Court for the Eastern District of

Pennsylvania. 3




(ECF No. 21, 22.) The subject lines of the other two emails read:

       Mistake this case is captioned EDVA not EDPA it goes in the miscellaneous
       docket number 02-2567 John J. Buckshaw vs Amtrak- Activity in Case 2:21-cv-
       01016-JHS BUCKSHAW v. COMMONWEALTH OF VIRGINIA Complaint

(ECF No. 23, 24.) Judge Slomsky also addressed the notices filed in Civil Action 02-2567. He
determined that, beyond the fact that there is no such thing as a “miscellaneous docket” in Civil
Action 02-2567 (or any other civil action for that matter),

       to the extent these unsigned, non-Rule 11 compliant papers may be an attempt by
       Buckshaw to clarify whether he intended to file papers in that case rather than
       new civil actions in this Court, these emails were not the appropriate way to do
       that.
                Buckshaw was given clear instruction in Orders filed on December 4,
       2020 in Civil Action Numbers 20-5948 – 20-5967 that he was required to advise
       the Court by filing in those cases a Notice of Dismissal Pursuant to Federal Rule
       of Civil Procedure 41(a) if he did not intend to file new civil cases. (See e.g., Civ.
       A. No. 20-5948, ECF No. 3.) He was given the same instruction in Orders filed
       in this tranche of cases on March 5, 2021. (See e.g., Civ. A. No. 21-1009, ECF
       No. 3.) He has never complied with those Orders.

(Civ. A. No. 21-1009, ECF No. 7 at 8-9 n. 3.) The Court adopts this reasoning as well.
Buckshaw was given clear instructions in each of his prior habeas cases to file a Notice of
Dismissal Pursuant to Federal Rule of Civil Procedure 41(a) if he did not intend to file a habeas
petition in this Court. (See In re: John J. Buckshaw, Civ. A. No. 20-5715, ECF No. 4; Buckshaw
v. Fairfax Cty. Sheriff, Civ. A. No. 6026, ECF No. 4; Buckshaw v. High, Civ. A. No. 20-6441,
ECF No. 3; Buckshaw v. Clearwater Police, Civ. A. No. 20-6462, ECF No. 3; Buckshaw v. State
of Md., Civ. A. No. 20-6463, ECF No. 3 ; Buckshaw v. Rosenburger, Civ. A. No. 20-6464, ECF
No. 3; Buckshaw v. New York City Crim. Ct., Civ. A. No. 20-6477, ECF No. 3; Buckshaw v.
Melvin High, Civ. A. No. 20-6495, ECF No. 3.) He did not follow those instructions and
additional judicial resources had to be expended to monitor those cases and eventually dismiss
them for lack of prosecution.
       3
         If indeed it was Buckshaw’s intention to file papers in a case marked as closed in 2003,
it remains unclear why he sent for filing in that case papers captioned for other courts and
marked as habeas petitions when the 2003 case was not a habeas proceeding and none of the
papers appear to have any relevance to the issues in that long ago closed case. It also remains
that no paper he submitted as a habeas petition complied with Rule 11.
           Case 2:21-cv-01059-JLS Document 5 Filed 04/15/21 Page 9 of 9




III.   CONCLUSION

       Finding that no good cause has been shown and the foregoing reasons, the Court enjoins

John J. Buckshaw from filing any further habeas corpus cases in this Court unless Buckshaw (1)

captions his petition for this Court; (2) identifies a state criminal conviction from a county

located within the Eastern District of Pennsylvania (see 28 U.S.C. § 118(a)); (3) pays the filing

fee or moves to proceed in forma pauperis; and (4) files the petition on this Court’s standard

form as required by Local Civil Rule 9.3. This injunction is appropriate since Buckshaw has

continually abused the judicial process, has been afforded notice of the potential injunction, and

been afforded an opportunity to oppose the Court’s Order. The injunction is narrowly tailored to

fit the specific circumstances of these cases since Buckshaw is not prevented from filing a

habeas petition that is captioned for this Court, that identifies a state criminal conviction from a

county located within the Eastern District of Pennsylvania, that is filed on the Court’s standard

form, and for which Buckshaw has pays the filing fee or seeks to proceed in forma pauperis. In

other words, Buckshaw is not prejudiced in any way from seeking habeas relief from this Court

under appropriate circumstances and by following proper procedures. An Order follows.

                                                      BY THE COURT:



                                                      /s/ Jeffrey L. Schmehl
                                                      JEFFREY L. SCHMEHL, J.
